NUMBER 13-18-00363-CV

                        COURT OF APPEALS

               THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI - EDINBURG

UETA OF CALIFORNIA, INC.,
UETA, INC., DUTY FREE
AMERICAS, INC., AND SYG
VENTURES GENERAL
PARTNERSHIP,                                                        Appellants,

                                          v.

GLORIA BRADY, INDIVIDUALLY,
AND AS INDEPENDENT EXECUTRIX
OF THE ESTATE OF HAROLD J.
BRADY (DECEASED),                                                    Appellees.


               On appeal from the 139th District Court
                     of Hidalgo County, Texas.


                                 ORDER
Before Chief Justice Valdez and Justices Rodriguez and Benavides
                         Order Per Curiam

     Appellants UETA of California, Inc., UETA, Inc., Duty Free Americas, Inc., and
 SYG Venture General Partnership have filed a motion for emergency stay of the trial

 court proceedings below in Cause C-4301-17-C; Gloria Brady, Individually, and as

 Independent Executrix of the Estate of Harold J. Brady (Deceased) v. UETA of

 California, Inc., UETA, Inc., Duty Free Americas, Inc., and SYG Ventures General

 Partnership, arising from the 139th Judicial District Court of Hidalgo County. This

 appeal arises from the denial of appellants’ motion to compel arbitration. Appellants

 argue that if the trial court proceedings are not stayed, the parties and the courts “will

 be forced to spend considerable time and resources engaging in discovery and pre-

 trial proceedings unnecessarily to litigate a case that, under Texas law, must be

 compelled to arbitration.” They further argue that, absent a stay, this Court may be

 denied the opportunity to rule on a pivotal threshold issue before this case is litigated,

 thus potentially depriving this Court of subject matter jurisdiction over the pending

 appeal.

        The Court, having examined and fully considered the motion for emergency stay

 and the matters on file herein, is of the opinion that appellants are entitled to a stay of the

 trial court proceedings.    Accordingly, we order the trial court proceedings STAYED

 pending further order of this Court.

        IT IS SO ORDERED.

                                                                  PER CURIAM


Delivered and filed the
16th day of August, 2018.




                                               2